Citation Nr: 0402176	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  00-09 337A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for personality disorder 
and alcohol dependence (claimed as nerves and depression).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from May 1963 to April 1966 
and from September 1967 to May 1968.

This appeal is from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA outpatient records make repeated reference to the 
veteran's denial of benefits by the Social Security 
Administration (SSA).  The record does not reveal why the SSA 
denied the veteran's claim for benefits.  If the SSA 
determined whether the veteran is disabled, SSA records would 
contain much the same medical evidence as if the veteran were 
found disabled.  Consequently, the notice of denial 
reasonably triggers the same duty on VA's part to seek such 
records as does notice of award of SSA benefits.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), VA's failure 
to obtain SSA records because they were deemed unlikely to 
avail a claim for service connection was the factual context 
for the Court's ruling on VA's duties to notify the veteran 
of information and evidence necessary to substantiate his 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

The veteran has submitted two reports by Dr. Luttrell, the 
latter indicating the veteran had a period of psychotherapy 
with the doctor.  The crux of the veteran's claim seems to be 
that he acquired a psychiatric disorder in service, 
notwithstanding that VA has styled the claim as for a 
personality disorder based on diagnoses of 
record.  VA should attempt to obtain office notes that might 
show a current diagnosis.

The RO received and forwarded medical evidence to the Board 
subsequent to its transfer of the veteran's appeal.  See 
38 C.F.R. § 19.37(b) (2003).  The veteran did not provide a 
waiver of his right to initial review by the RO of that 
evidence.  Consequently, receipt of that evidence provides 
another reason to remand the case to the RO.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

The veteran has twice failed to report for VA examination, 
without good cause in the RO's determination.  The RO 
informed the veteran by letter that his claim would be sent 
to the Board of Veterans' Appeals without benefit of a VA 
examination report.  Although this might be sufficient notice 
of the consequences of failure to report for a necessary VA 
examination, neither the statement of the case (SOC) nor any 
subsequent supplemental statement of the case (SSOC) includes 
the relevant regulation governing adjudication of original 
claims for service connection when the claimant fails to 
report for VA examination without good cause.  An SOC should 
inform claimant about the laws and regulations applicable to 
his claim, 38 U.S.C.A. § 7105(d)(1)(B) (West 2002); 38 C.F.R. 
§ 19.29(b) (2003), including the regulation governing 
adjudication of claims after failure to report for 
examination.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003); and Pelegrini v. 
Principi, No. 01-944 (U.S. Vet.App. Jan. 
13, 2004) are fully met.  As noted above, 
the RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  Obtain from the Social Security 
Administration any medical or 
administrative records pertinent to a 
claim by the veteran for disability 
benefits filed or decided from 
approximately October 2001 to February 
2002.

3.  Request office records of the 
veteran's psychotherapy for the period 
January 2000 until the termination of 
treatment from Arvell Luttrell, M.D., 
Park West Physicians Plaza, 9330 Park 
West Blvd, Ste 507, Knoxville, TN 37923.  
Obtain any needed authorization from the 
veteran.

4.  Readjudicate the claim at issue, 
including review of all previously 
unreviewed evidence, and determine 
whether the appellant's claim, or any 
part of it, may now be allowed.  If none 
may, provide the appellant and his 
representative an appropriate 
supplemental statement of the case 
including reference to 38 C.F.R. § 3.655, 
and an appropriate period to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


